Exhibit 10.58

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT dated as of this 6 day of November, 2013, is executed by
Aker Philadelphia Shipyard ASA, a Norwegian company (the “Guarantor”) in favor
of Matson Navigation Company, Inc. (the “Buyer”).

 

WHEREAS, Aker Philadelphia Shipyard, Inc., incorporated in the State of
Pennsylvania (the “Builder”) proposes to enter into two Shipbuilding Contracts
(the “Contract(s)”) each for construction of a vessel (the “Program”) with the
Buyer; and

 

WHEREAS, the Buyer requested that the Guarantor agree to guarantee the
obligations of the Builder, an indirect wholly owned subsidiary of the
Guarantor, to the Buyer arising under the Program in accordance with the terms
and conditions of this Guaranty Agreement.

 

THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the value, receipt and sufficiency of which are acknowledged, the
Guarantor agrees as follows:

 

1.   Definitions.  Capitalized terms used herein and not defined herein are so
used with the meanings given to them in the Contracts.

 

2.   Guaranty.  Upon the terms and subject to the conditions set forth in this
Guaranty Agreement, the Guarantor unconditionally, absolutely and irrevocably
guarantees the obligations of the Builder to the Buyer arising under the Program
(collectively, the “Guaranteed Obligations”).  The guaranty set forth herein is
one of payment and not of collection.  The Guarantor consents to the provision
by the Builder of additional security and of financial information about the
Builder and/or the Guarantor under the Shipbuilding Contracts.

 

3.   Scope of Guaranteed Obligations. The Guarantor guarantees the full and
timely payment and performance of and compliance with the Guaranteed Obligations
and with each and every duty, agreement, covenant, undertaking, indemnity, and
obligation of Builder under the Program when due or in accordance with the terms
of the Program, as the same may be amended, modified, waived, extended and
supplemented from time to time.  The failure of the Buyer to obtain the consent
of the Guarantor to any such amendment, modification, waiver, extension or
supplement shall not excuse the performance by the Guarantor of its
responsibilities to the Buyer under this Guaranty Agreement.

 

4.   Enforcement.  Prior to taking any legal action to enforce its rights under
this Guaranty Agreement, the Buyer shall notify the Guarantor in writing of the
circumstances surrounding the non-performance of the Guaranteed Obligations by
the Builder and make demand hereunder.  Upon its receipt of notice of such
notice, the Guarantor shall have a reasonable period of not less than 30 days
and not more than 60 days in which to remedy or cure, or cause the Builder to
remedy or cure, such non-performance.  In any action to enforce this Guaranty
Agreement, the Guarantor shall be entitled to assert in its own name any and all
of the rights, defenses, counterclaims, exculpations, indemnities and
limitations on liability to which the Builder may be entitled to assert in
connection with such action.  Except for the foregoing, Guarantor waives all
notices that may be required by statute, law or equity and all other legal and
equitable defenses of a guarantor, except the defense of payment already made.

 

5.   Termination.  This Guaranty Agreement is a continuing guaranty and shall
remain in full force and effect until the later of the indefeasible satisfaction
or payment in full of the Guaranteed Obligations or the termination of all
commitments of the Builder under the Program.

 

--------------------------------------------------------------------------------


 

6.   Certain Limitations.  Notwithstanding any provision of this Guaranty
Agreement or the Program to the contrary, the aggregate liability of the
Guarantor to the Buyer pursuant to this Guaranty Agreement shall not exceed the
amount of Four Hundred and Eighteen Million Dollars ($418,000,000) plus the
amount of any increases in the Contract Prices under the Contracts, and in no
event shall the Guarantor be liable to the Buyer for any exemplary, punitive,
consequential or other special damages pursuant to this Guaranty Agreement or
otherwise.  The Guarantor shall pay all reasonable costs and expenses
(including, without limitation, attorneys’ fees and expenses) incurred in
connection with the enforcement of the obligations of the Guarantor under this
Guaranty Agreement.

 

7.   Assignment.  This Guaranty Agreement shall be binding upon and enforceable
against the Guarantor and its successors and assigns and shall inure to the
benefit of, and be enforceable by the Buyer and its permitted successors and
assigns and secured parties.  This Guaranty Agreement may not be assigned by the
Guarantor without the prior written consent (such consent not to be unreasonably
withheld) of the Buyer.  The Buyer may grant any Lender Party or any designee of
any such Lender Party a security interest or lien, or any other assignment
(including without limitation any assignment in connection with the exercise of
remedies by any Lender Party) of this Guaranty Agreement in connection with any
Permitted Financing Assignment.  The Guarantor hereby expressly consents to any
Permitted Financing Assignment by the Buyer, and further agrees to execute and
deliver at its sole cost and expense any consent agreement in respect thereof
reasonably requested by any Lender Party.

 

8.   No Third Party Beneficiaries.  This Guaranty Agreement is intended for the
sole and exclusive benefit of the Buyer and its successors, assigns and secured
parties and shall not be enforceable by any other party.

 

9.   Governing Law; Consent to Jurisdiction and Venue.  Pursuant to
Section 5-1401 and Section 5-1402 of the New York General Obligations Law, the
Guarantor agrees that this Guaranty Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, that any action
or proceeding with respect to this Guaranty may be brought in the courts of the
State of New York in New York County, or of the United States for the Southern
District of New York, and the Guarantor hereby irrevocably submits to the
non-exclusive jurisdiction of such courts.  The Guarantor hereby irrevocably
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or in such Federal court.  The Guarantor
hereto hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the laying of the venue of any action
or proceeding arising out of or relating to this Guaranty Agreement and the
defense of an inconvenient forum to the maintenance of any such action or
proceeding.  The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  The Guarantor
represents and warrants that it has assets in or is otherwise subject to
jurisdiction in the United States.

 

10.  Notices.  Any notice, request or other communication hereunder to Builder
or the Guarantor shall be in writing and be duly given if delivered personally
or sent by prepaid registered mail to its address or by telecopier to the number
and to the attention of the person set forth below:

 

In the case of the Guarantor:

In the case of the Buyer:

 

 

Aker Philadelphia Shipyard ASA

Matson Navigation Company, Inc.

Fjordalleen 16, Postboks 1423 Vika,NO-0115 Oslo,

555 12th Street

Norway

Oakland, CA

Attention: Eirik Fadness, Vice President

Attn: Vice President Vessel Operations

Facsimile No.: +47 24 13 01 01

Facsimile No.: 510-628-7344

 

2

--------------------------------------------------------------------------------


 

11.                               Agent for Service of Process.  The Guarantor
hereby irrevocably appoints Corporation Service Company (CSC), with a current
address of 2595 Interstate Drive, Suite 103, Harrisburg, PA 17110
(1-800-927-9800) its authorized agent to accept and acknowledge service of any
and all process which may be served in any suit, action or proceeding of the
nature referred to in paragraph 9 above and consents to process being served in
any such suit, action or proceeding upon CSC in any manner or by the mailing of
a copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to the Guarantor’s address referred to in paragraph 10 above, as the
case may be.  The Guarantor agrees that such service (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by law, be taken and
held to be valid personal service upon and personal delivery to it.  Nothing in
this paragraph 11 shall affect the right of the Buyer to serve process in any
manner permitted by law or limit the right of the Buyer to bring proceedings
against the Builder in the courts of any jurisdiction or jurisdictions.

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty Agreement as of the
date first written above.

 

 

 

AKER PHILADELPHIA SHIPYARD ASA

 

 

 

 

 

 

 

 

By:

/s/ Eirik Fadness

 

 

 

Name: Eirik Fadness

 

 

 

Title: Vice President

 

 

 

 

 

 

Acknowledged, Accepted and Agreed this 6th day of November, 2013

 

 

 

MATSON NAVIGATION COMPANY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ronald J. Forest

 

 

 

Name: Ronald J. Forest

 

 

 

Title: Senior Vice President

 

 

 

3

--------------------------------------------------------------------------------